DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10064608.  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified instant claims and patented claims mutually encompass substantially similar inventions. Instant claims 1, 9, 12, 17, and 21, and patented claims 1, 9, 12, and 17, each recite (in brief) a biopsy needle comprising a handle housing, an inner tube, an outer cannula, a snare coil, a movable base, an inner driven stricter, and a biasing mechanism.  The dependent claims 2-8, 10-11, 13-16, and 18-20 in each the instant claims and patented claims also encompass substantially similar limitations.  

Claims 1, 9, 12, 17, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15947544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 9, 12, 17, and 21, and copending claim 1, each recite (in brief) a biopsy needle comprising a handle housing, an inner tube, an outer cannula, a snare coil, a movable base, an inner driven stricter, and a biasing mechanism.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 17 is objected to because of the following informalities:  the phrase “in direct contact a second face” should recite ‘in direct contact with a second face’.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following terms lack antecedent basis: 
“the outer cannula and inner tube” in claim(s) 1, 9, 12, 17, and 21 (should perhaps instead recite ‘the outer cannula and the inner tube’);
“the base” in claim(s) 1-2, 9, 11-12, and 14-15 (should perhaps instead recite ‘the movable base’);
	“the coupling” in claims 1, 9, and 12; and 
	“the axial driving” in claims 1, 9, 12, 17, and 21. 

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“rotation to the inner tube” and then “rotation of the inner tube” (i.e., do these recitations refer to the same rotation?) in claim(s) 1, 9, 12, and 17;
“a distal direction” (twice each) in claim(s) 1, 9, and 12;
“stored energy of the first biasing mechanism” in claim(s) 15 and 1;
“stored energy of the second biasing mechanism” in claim(s) 16 and 1;
“an exterior of the handle housing” in claim(s) 18;
“an axial direction” in claim(s) 20; and 
“stored energy of the second biasing mechanism” (twice recited) in claim(s) 21. 

Claim(s) 2-8 is/are rejected due to its/their dependence on claim 1. 
Claim(s) 16 is/are rejected due to its/their dependence on claim 15. 
Claim(s) 10-11 is/are rejected due to its/their dependence on claim 9. 
Claim(s) 13-14 is/are rejected due to its/their dependence on claim 12. 
Claim(s) 18-20 is/are rejected due to its/their dependence on claim 17. 

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention encompass a biopsy needle having a movable base, a driven structure, where the driven structure comprises a curvilinear tube having a pin that is received within a linear slot and where the base includes a concave recessed section for the curvilinear tube.  The prior art of record as well as the pertinent art at the time of the invention does not anticipate, nor make obvious absent improper hindsight, the claimed features for the curvilinear tube and movable base.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791                                                                                                                                                                                             ol